                                                           Case 2:19-cv-00328-JAM-DB Document 94 Filed 08/24/20 Page 1 of 1


                                                       1   DAVID R. DONADIO, ESQ., S.B. #154436
                                                           ddonadio@braytonlaw.com
                                                       2   KIMBERLY J. CHU, ESQ., S.B. #206817
                                                           kchu@braytonlaw.com
                                                       3   BRAYTONPURCELL LLP
                                                           Attorneys at Law
                                                       4   222 Rush Landing Road
                                                           P.O. Box 6169
                                                       5   Novato, California 94948-6169
                                                           (415) 898-1555
                                                       6   415) 898-1247 (Facsimile)
                                                       7   Attorneys for Plaintiffs
                                                       8                                                     UNITED STATES DISTRICT COURT

                                                       9                                                     EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11   JAMES REID and                     )                            No. 2:19-cv-00328-JAM-DB
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                           CANDICE REID,                      )
                        222 RUSH LANDING ROAD




                                                      12                                      )                            ORDER GRANTING DISMISSAL
                          ATTORNEYS AT LAW




                                                                       Plaintiffs,            )                            WITHOUT PREJUDICE OF ENTIRE
                              (415) 898-1555
                              P O BOX 6169




                                                      13   vs.                                )                            ACTION
                                                                                              )                            ______________________________________
                                                      14   CRANE CO., et al.,                 )
                                                                                              )
                                                      15               Defendants.            )
                                                           __________________________________ )
                                                      16

                                                      17
                                                                        IT IS SO ORDERED. Plaintiffs’ complaint in this action is dismissed, without
                                                      18
                                                           prejudice, pursuant to Rule 41 of the Federal Rules of Civil Procedure. Each party shall bear
                                                      19
                                                           their own costs.
                                                      20

                                                      21

                                                      22
                                                           Dated: August 24, 2020                                                 /s/ John A. Mendez________
                                                      23
                                                                                                                                 John A. Mendez
                                                      24                                                                          United States District Judge
                                                      25

                                                      26

                                                      27

                                                      28

                                                           C:\Users\hvine\Desktop\19cv328.o.82420.docx.doc                 1
                                                           ORDER GRANTING DISMISSAL WITHOUT PREJUDICE OF ENTIRE ACTION
